USCA4 Appeal: 21-7145      Doc: 13         Filed: 06/02/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7145


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        QUENTIN DWAYNE MCNEBB, a/k/a QB,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Danville. James P. Jones, Senior District Judge. (4:12-cr-00001-JPJ-4)


        Submitted: April 28, 2022                                            Decided: June 2, 2022


        Before DIAZ and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Quentin Dwayne McNebb, Appellant Pro Se. Krista Consiglio Frith, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7145      Doc: 13         Filed: 06/02/2022     Pg: 2 of 2




        PER CURIAM:

               Quentin Dwayne McNebb appeals the district court’s orders denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and his motions for

        reconsideration. Our review of the record convinces us that the district court did not abuse

        its discretion in concluding that the 18 U.S.C. § 3553(a) factors did not weigh in favor of

        compassionate release. See United States v. High, 997 F.3d 181, 186-87 (4th Cir. 2021)

        (affirming denial of compassionate release on balancing of § 3553(a) factors).

        Accordingly, we affirm the denial of relief on that basis. * United States v. McNebb, No.

        4:12-cr-00001-JPJ-4 (W.D. Va. June 24, 2021 & July 16, 2021). We deny McNebb’s

        motion for appointment of counsel and dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       AFFIRMED




               *
                 To the extent that McNebb intended to appeal the July 19, 2021, order denying his
        Motion for Leave to Proceed, he forfeited appellate review by failing to challenge that
        order in his informal brief. See 4th Cir. R. 34(b).

                                                     2